             Case 1:19-mc-00553-AJN Document 17 Filed 12/30/19 Page 1 of 1




                                                                   BEYS LISTON & MOBARGHA LLP
                                                                                            Joshua D. Liston
                                                                                      646.755.3601 (Direct)
                                                                                        jliston@blmllp.com

                                                              December 30, 2019

Via ECF
Hon. Alison J. Nathan
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Peloton Interactive, Inc. v. Flywheel Sports, Inc. , 19-mc-00553-AJN

Dear Judge Nathan:

       On behalf of Plaintiff Peloton Interactive, Inc. (“Peloton”), I write to request oral argument on
Peloton’s Motion to Quash Subpoena Issued to VR Optics, LLC (Dkt. No. 1), which is now fully
submitted.


                                                               Respectfully submitted,

                                                               /s/ Joshua D. Liston

                                                                Joshua D. Liston

cc.:   Counsel of Record (by ECF)




       ______________________________________________________________________________________

                            641 Lexington Ave, 14th Floor, New York, NY 10022
                                   Main: 646.755.3600  Fax: 646.755.3599
                                             www.blmllp.com
